Ingraham, J.:
This action was commenced on December 30, 1875. Subsequently the case was brought on for trial at Special Term and the *268complaint dismissed; but on appeal to the General Term the judgment was reversed (18 Hun, 438), and upon the findings of the trial judge an interlocutory judgment was entered appointing a referee, before whom the parties were required- to account, and which directed that after that accounting final judgment should be entered in favor of the plaintiff for the relief demanded in the complaint. Since that time this proceeding has been pending before the referee. It would appear that all of the parties to the original action are long since dead. The question in controversy relates to certain real estate to which the original plaintiff claimed to be entitled.
Considering the proceedings that have been taken in this action, the long delay in its prosecution, and the fact that these defendants have had for years an opportunity to make this application, I do not think that when the reference has about terminated, entirely distinct issues should be injected which would cause additional delay in its final disposition. The facts sought to be alleged by this supplemental answer relate to conveyances or transfers of the property in question by the former defendants, whose representatives are now before the court, subsequent to the commencement of the action and the entry of the judgment dismissing the complaint. It is not alleged in the supplemental pleading that these conveyances were made for a valuable consideration and without knowledge of the pendency of this action; nor is it alleged that by these conveyances or transfers of property persons not parties to the action have acquired an interest in the property. It is not perceived how these conveyances or transfers can affect the right of the plaintiffs to a final judgment in accordance with the decision of the General Term. All the rights of these defendants having accrued subsequent to the commencement of the action, they would be subject to the judgment entered therein; and, as I view it, none of the facts alleged in the supplemental answer are material upon the question as to what relief the plaintiffs will be entitled to. The laches of the defendants in making this application should certainly be considered. When, in October, 1903, the application was made at Special Term for an order adding as a party defendant IVIary G. Jones, who had been appointed administratrix of John Jones, deceased, they were bound then to insist upon their right to serve a supplemental answer, if one *269was necessary for the protection of their interests. They then insisted that the administratrix could not be added as a party defendant without the service of a supplemental summons and complaint. When that was denied, if these defendants intended to insist upon their rights to serve supplemental pleadings, they should have appealed from that order. There is no reason why the litigation in this case which has been pending for so many years should not now be determined ; and it is apparent, as far as I can understand the questions involved, that all of the questions sought to be injected in the action by this supplemental answer can be determined in the other actions pending, the final disposition of which has been held to abide the final judgment here. It is quite unnecessary to detail the reasons that have influenced us in arriving at the conclusion that these facts sought to be alleged can have no influence upon the judgment to which the plaintiff would be entitled under the decision of the General Term ; and without determining whether or not in a case where there had been no laches, and where a party had moved promptly for the purpose of setting up these facts, such a supplemental answer would be allowed, in view of the delay and the failure of the defendants to move at a proper time and before the proceedings for an accounting had been substantially finished before a referee, it is sufficient to say that as we do not consider that this supplemental answer is essential to a proper determination of the cause of action which has been tried and substantially determined, we conclude that at this time this application should not have been granted.
It follows that the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
O’Brien, McLaughlin and Hatch, JJ., concurred; Van Brunt, P. J., dissented.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.